DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 12/22/20, the following is a final office action. Claims 1, 4, 5, 6, 10-11, 13 are amended.  Claims 2, 3 and 7 are cancelled.  Claims 14-18 are withdrawn from consideration by the Examiner. Claims 1, 4-6, 8-13 are pending in this application and are rejected as follows. The previous Office action has been modified to reflect claim amendments.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1, 4-6, 8-13 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 1, 4-6, 8-13, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite Mental Processes. The claimed invention is a method that allows for access, storage, update and communication of electronic shipping records, and communication of information related to the electronic cost records, which is a method of managing interactions between people. The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, storing, updating, and communicating cost information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally "apply" the concept of accessing, storing, updating, and communicating cost information related to cost records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive.
Applicants do not agree with Examiner’s 101 rejection.  Applicant specifically argues that as amended, even though, assuming arguendo, the claims as a whole recite Mental Processes, the claims are patent eligible because the claims recite additional elements(s) or a combination of elements that apply, rely on, or use the alleged judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Applicant further gives an example where the claims recite the combination of additional elements of (1) “a data optimization engine for classifying …, (2) “a search data manager for generating a search key…, and (3) “the search data manager stores, based on the cost…”  Applicant argues that with these additional elements, it may now be possible (but not required) that because the calendar type table does not describe all repeated values, thus minimizing the data to be searched, the search system can greatly improve the transmission/reception speed according to the search when the data is greatly compressed through optimization of the data search key value and data and the object to be searched is minimized to enable a quick search and optimize storage capacity.  However, Examiner respectfully disagrees.  The limitations that Applicant mentioned are not additional elements.  The data optimization engine, and the search data manager are merely software components that simply analyze, modify, and store data, which are mental steps automated by a general purpose computer.  The combination of these elements do not add meaningful limits on the abstract idea and therefore do not result in an inventive process.  The claims are therefore ineligible. 
In addition, the claims at issue here do not require an arguably inventive device or technique, unlike the claims at issue in DDR Holdings.  The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.  (See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)).  Furthermore, to  the  extent  that FairWarning suggests that its claimed invention recites a technological advance relating to accessing and combining disparate information sources, its claims do not recite any such improvement. Rather, the claimed invention is directed to the broad concept of searching and managing cost data. The claims here do not propose a solution or overcome a problem “specifically arising in the realm of computer [technology].” DDR Holdings, 773 F.3d at 1257. At most, the claims require that these processes be executed on a generic computer. 

Applicant’s arguments, see arguments/remarks, filed 12/22/20, with respect to claims have been fully considered and are persuasive.  The 35 USC 103 rejections of 1, 4-6, 8-13 has been withdrawn. Claims 14-18 remain withdrawn by the Applicant.

Prior art Considered
The following is art considered as relevant by the Examiner, however, not used in the present Office Action:

Loewen (US 20140316956 Al) 
Eraker et al US 20180225713 Al

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:3Qpm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTG Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

March 17, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628